Citation Nr: 0804852	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  97-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for post-traumatic headaches, effective from August 28, 1996.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an Order of the United States Court of Appeals for 
Veterans Claims (Court) dated in September 2007.  That Order 
vacated the part of a June 2006 Board decision denying 
entitlement to an initial evaluation greater than 10 percent 
for post-traumatic headaches.  The matter was on appeal to 
the Board from a rating decision dated in January 1997 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran service 
connection and a 10 percent evaluation for post-traumatic 
headaches effective from August 28, 1996.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court Order was based upon a Joint Motion for Remand 
between the parties which indicates that the VA must discuss 
whether the veteran is entitled to an extraschedular rating 
for his post-traumatic headaches.  In recent argument before 
the Board, the veteran's attorney has also requested an 
additional examination, urging that the most recent VA 
examination dated in May 2004 was inadequate.  The attorney 
argued that, in light of the service treatment records and 
the current complaints, the examination should contain an 
opinion and supporting rationale as to whether the headaches 
are migraine or post-traumatic and the degree of severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Considering the Court Order and the attorney argument, the 
Board finds that remand for examination is warranted.  The 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  As such, the Board finds that an 
additional VA examination with an opinion is necessary prior 
to Board review.  

Finally, the Board notes that in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

On remand, the RO/AMC should address whether the VCAA duties 
have been met with respect to this consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should address, consistent 
with recent case law, the VCAA has been 
satisfied.  Specifically, whether the 
post-adjudicatory notice and opportunity 
to develop the case that is provided 
during the extensive administrative 
appellate proceedings leading to the 
final Board decision and final Agency 
adjudication of the claim ... served to 
render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 9 (U.S. Vet. App. January 30, 
2008).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for post-
traumatic headaches since May 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
past and present employers since August 
1996.  Once this information is obtained 
from the veteran, the AMC/RO is to 
contact each employer and request copies 
of vacation and sick leave reports for 
the veteran covering the periods of time 
he was in their employment.  The AMC/RO 
is to inquire whether the veteran has 
filed workman's compensation claims 
against any employer, and if so, records 
for those claims should also be obtained.  
If the veteran was on sick leave for any 
extended period that required a 
physician's statement, a copy of the 
physician's statement explaining the 
basis for the sick leave should be 
obtained.  The veteran should be 
requested to account for any period he 
wasn't employed by indicating whether he 
was in school (full or part time), or 
whether he was between jobs.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

4.  The veteran should be afforded a VA 
neurology examination determine the 
current severity of his post-traumatic 
headaches.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All clinical findings should 
be reported in detail.  The physician is 
requested to describe the severity of the 
headaches, and to discuss, to the degree 
practicable, whether they are migraine 
headaches.  The physician should indicate 
whether the headaches involve purely 
subjective complaints such as dizziness, 
insomnia, etc; whether there is 
hemiplegia, cranial nerve paralysis, etc; 
whether the headaches are prostrating and 
prolonged attacks productive of economic 
inadaptability-and the extent of the 
duration of the headaches.  It should be 
noted whether the veteran suffers from a 
convulsive tic or narcolepsy.  

All opinions rendered by the physician 
are to include sustainable reasons and 
bases to support the opinions.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
The RO/AMC should consider an 
extraschedular rating under 38 C.F.R. 
§ 3.321.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



